83604: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32002: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83604


Short Caption:HOLMES VS. MILLERCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A822445Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantWilbert Roy Holmes
					In Proper Person
				


RespondentWilliam R. Miller
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


10/11/2021Filing FeeFiling Fee due for Appeal. (SC)


10/11/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-29119




10/11/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-29123




10/19/2021Other Incoming DocumentFiled Proper Person Document. District Court Docket Sheet in Regards to In Forma Pauperis Status. (SC).21-30058




11/08/2021Order/DispositionalFiled Order Dismissing Appeal.  "ORDER this appeal DISMISSED."  fn1[We note appellant has not paid the filing fee in this matter and, in light of this order, we take no action on the pro se document regarding fee matter filed on October 19, 2021.]  SNP21-EC/KP/DH  (SC)21-32002




12/03/2021RemittiturIssued Remittitur. (SC).21-34510




12/03/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View